



COURT OF APPEAL FOR ONTARIO

CITATION: Bonilla v. Great-West Life Assurance Company, 2016
    ONCA 672

DATE: 20160909

DOCKET: C61971

Laskin, Feldman and Hourigan JJ.A.

BETWEEN

Glenda Bonilla

Plaintiff (Appellant)

and

Great-West Life Assurance Company and
Canadian Imperial Bank of Commerce

Defendants (Respondent)

Kevin Doan, for the appellant

Keith Geurts and Barry Stork, for the respondent

Heard: September 6, 2016

On appeal from the judgment of Justice James F. Diamond
    of the Superior Court of Justice, dated March 3, 2016.

APPEAL BOOK ENDORSEMENT

[1]

The three main issues on the appeal are first whether CIBC had the
    overall discretion to refuse approval of the rehabilitation plan; second
    whether CIBCs refusal was reasonable; and third whether the application
    judges reasons were insufficient.

[2]

In our view the application judge did not err in deciding the first two
    issues in favour of the Bank. Paragraph 3.01 of the Plan together with Mr. Bushes
    uncontradicted evidence that GWL had to go to CIBC for an expense over $5000
    supported the Banks position on the first issue.

[3]

On the second issue, in the light of the opinion evidence not only of
    the Dr. Brown, but as well of the appellants own doctor, Dr. Kharmy, we are
    not persuaded that the Banks refusal to approve the plan was unreasonable.

[4]

On the third issue, though the reasons might have been more thorough, we
    are satisfied they are adequate.

[5]

Accordingly, the appeal is dismissed, with costs in the agreed amount of
    $10,000, all inclusive.


